Citation Nr: 1011583	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  08-05 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1969 to 
January 1971.  He had service in Vietnam.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals from a December 2006 rating 
decision of the VA Regional Office in Portland, Oregon that 
denied service connection for PTSD.  During the pendency of 
the appeal, the Veteran moved and jurisdiction is now with 
the Boise RO.

Although the Veteran filed a claim for PTSD, the record 
reasonably raises claims for depression and anxiety.  See 
Clemons v. Shinseki, 23 Vet App 1 (2009).  As those issues 
have not been adjudicated, they are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a diagnosis of PTSD.

2.  An in-service stressor has not been verified.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1154, 5103A, 5107, 1154 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. § 1131 (West 2002 & Supp 
2009); 38 C.F.R. § 3.303 (2009).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and active military 
service. See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992),  
citing Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2009).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2009); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. (Under the law in effect since the veteran 
filed his claim for service connection for PTSD, a diagnosis 
of PTSD must be rendered in accordance with 38 C.F.R. 
§ 4.125(a) (2009), which incorporates the provisions of the 
fourth edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).)  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. See 38 U.S.C.A. § 1154(b) 38 C.F.R. § 3.304(f) 
(2009).

Factual Background

The Veteran DD-214 reflects that he had a military 
occupational specialty of light weapons infantryman and 
served in Vietnam from June 1970 to January 1971.  He 
received the National Defense Service, Vietnam Service, 
Vietnam Campaign and the Armed Forces Expeditionary Medals.  
Service personnel records show principal duty as a duty 
soldier from June 8, 1970, and as a team leader from July 15, 
1970.  Although he asserts that he was the recipient of the 
Combat Infantryman's Badge and should have received a Purple 
Heart, neither of these badges are reflected either on his 
DD-214 or in the service personnel records.

The Veteran's service treatment records reflect that he was 
being treated for lymphogranuloma venereum in April 1970 and 
that there was some concern that that he might not be able to 
depart for the Republic of Vietnam in two weeks if he were 
not healed.  A clinic entry in early June 970 noted "Healed 
LGV."  The appellant was seen in September 1970 for an 
abscess of the left foot that was noted to have developed 
following a splinter over the fifth metacarpal which became 
infected.  He was treated for cellulitis.  

Service treatment records reflect no complaints of, treatment 
for, or diagnoses related to any psychiatric symptomatology.  
On examination in January 1971 for discharge from service, 
his psychiatric status was evaluated as normal.  

Post service, the Veteran was afforded a VA examination in 
March 1972.  No complaints or findings referable to a 
psychiatric disorder were recorded.  A May 2000 Agent Orange 
registry examination reflected no psychiatric complaints.  In 
a December 2000 skin examination, his past medical history 
was reported but no indication was made regarding psychiatric 
symptoms.

The Veteran filed a claim for service connection for PTSD and 
depression in April 2006.  He stated that while in service, 
he was struck in the right foot by shrapnel which became 
infected.  He also said that a nearby fellow service member 
was killed in the same attack.  He related that he earned the 
Combat Infantryman's Badge and should have received the 
Purple Heart.  He said that he had submitted a request for 
review of his record to receive his proper awards.

VA outpatient clinical records dating from March 2006 reflect 
that the Veteran presented for treatment that month with 
complaints of suicidal and homicidal ideation whereupon he 
was admitted to the psychiatric unit.  He was reported to 
display agitated and threatening behavior, decompensation in 
the context of multiple life stressors and losses that 
included unemployment, his step son-in-law committing 
suicide, his step son dying from pneumonia, the death of a 
friend, financial stress, estrangement from biological 
daughter and an untractable rash.  

It was reported that he had no prior psychiatric treatment 
and had chronic anger management issues and ongoing marijuana 
abuse.  It was noted that he had a depressed and anxious mood 
and likely had some PTSD as he became more agitated and 
somewhat tearful when recalling his service in Vietnam, even 
to the point of recalling the stifling humidity when he 
stepped off the plane on arrival.  He stated that he had been 
bottling up his anger for many years and felt he could no 
longer control it effectively and seemed somewhat frightened 
by the degree of anger he had been feeling.  He said that he 
used marijuana to help control his rage but that paying for 
it often interfered with paying bills and providing for his 
family.

The Veteran was admitted and reported a long history of 
difficulties with anger control, depressive symptoms and 
symptoms referable to his experiences in Vietnam.  He stated 
that he had been struggling with perceived injustices in his 
work life and social sphere, and had observed deterioration 
in his frustration tolerance, enjoyment of time with family, 
perceived self worth and ability to control his impulses to 
harm self and others.  

He admitted to violent thoughts toward his former employer, 
his sister who was the president of the company and the 
accountant, stating that 'I don't want to kill them I want to 
torture them."  He blamed the recent death by suicide of his 
son-in-law on the former employer who had terminated his 
employment.  He also expressed violent thoughts of 
retaliation against a former spouse's boyfriend because an 
adult daughter had disclosed that he has sexually abused her.  
He stated that he had considered killing himself to avoid 
harming others.  He felt that his behaviors were out of 
control and endorsed a variety of depressive symptoms 
including poor sleep, diminished appetite with a 30-pound 
weight loss over the past several months, intrusive memories, 
nightmares, avoidance of crowds, triggered war images, and a 
sense of foreshortened future.  

The Veteran and his wife reported that he had had anger 
issues since Vietnam.  A history of several motorcycle 
accidents was noted.  Following mental status examination in 
which such indications of loud and sometimes pressured 
speech, moderate psychomotor agitation, angry mood, and 
significant dysphoria were evident, impressions of apparent 
major depression, probable PTSD and cannabis dependence with 
significant affective dysregulation and anger were rendered.  
It was felt that he might well have a diagnosis of PTSD 
secondary to the Vietnam War, and that symptoms including re-
experiencing of the event through recurrent and intrusive 
vivid recollections, particularly if he watched war movies.  

It was noted that he had violent nightmares, avoided public 
spaces, difficulty with sleep, irritability, hypervigilance 
and exaggerated startle response.  Multi-approach therapy 
milieu and medication management were prescribed.  Working 
discharges during the admission were major depressive 
disorder, recurrent, severe, without psychotic features, PTSD 
and cannabis dependence on Axis I.  Axis IV factors were 
multiple losses, employment difficulties, economic 
difficulties and problems with primary support group. 

Subsequent VA outpatient clinical records show that the 
Veteran received counseling and medication management for 
continuing symptoms that included anger issues and anxiety, 
and thoughts of harming himself and others.  He reportedly 
stated that he enjoyed himself in Vietnam because he could 
kill and nobody cared.  It was noted at that time that while 
he might have an anxiety disorder, he also had anti-social 
personality traits.  On this occasion, diagnoses on Axis I 
were anxiety disorder, not otherwise specified, marijuana 
abuse, and episodic, antisocial personality traits on Axis 
II.  He admitted to anger and temper issues for years and 
stated that he was unable to shake off depression.  His wife 
stated that he had been fine up until May 2005 when he was 
involved in a motorcycle accident.  

In April 2006, the Veteran provided an account of walking 
into an ambush on a reconnaissance mission early upon his 
arrival in Vietnam where all the men were shot immediately 
early .  He said he ran and was picked up by a helicopter two 
days later.  He said that he was told that all of his unit 
had been killed.  He talked about his guilt relating to his 
activities in Vietnam.  A diagnosis was rendered of PTSD, as 
evidenced by his history and presentation, past episodes of 
rage/anger and thoughts of harming himself and others, his 
being easily provoked, lack of patience, isolative behaviors, 
mistrust of strangers, low mood, high anxiety, poor sleep and 
reports of anhedonia.  Following a comprehensive 
psychological evaluation in April 2006 the initial diagnoses 
were prolonged PTSD, cannabis abuse on Axis I, and antisocial 
personality traits on Axis II, with precipitative factors of 
housing, financial, and job-related problems on Axis IV. 

The Veteran was afforded a VA examination for PTSD purposes 
in June 2005.  The examiner indicated that the claims folder 
and electronic records were available and reviewed.  It was 
noted that no stressors had been conceded.  When asked about 
his experiences in Vietnam, the Veteran recounted that during 
his first week in Vietnam, he was part of a six-man squad 
moving through the jungle after dark toward a pickup point 
when they walked into an ambush.  He stated that a 'wall of 
bullets' came toward them and that he returned fire but soon 
realized that he was the only one firing back.  He said that 
he threw down his gun and pack and ran and was able to make 
to the pickup point where the helicopter finally picked him 
up.  He related that five men in his squad were killed.  He 
said that this terrified him and that he refused to return to 
duty and was sent to the rear.  

The Veteran related that he was then sent to Cambodia where 
enemy troops were coming over the fence into the compound.  
He said that he was wounded in the foot during a short five 
to six minute fight after he had been dropped from a 
helicopter.  He said that a field medic bandaged his foot and 
then took a boot from a dead man for him to wear.  He said 
that he was Medi-Vaced out the next day and was treated in a 
hospital for the infection.  

The examiner stated that the Veteran described "walking 
point" in Vietnam and shooting and killing people.  It was 
noted that he had been exposed to a number of traumatic 
events during his seven-month deployment in Vietnam that 
involved actual death and serious injury resulting in fear, 
anger, and horror.  It was reported that he has recurrent 
intrusive distressing remembrances of Vietnam and nightmares 
about his time there.  He related that he had made efforts to 
avoid thoughts and feeling associated with Vietnam but could 
still "smell it."  

He was unable to recall many of the names of the men who 
served with him although he tried to do so.  He had feelings 
of detachment and estrangement from his family.  It was 
reported that the thoughts and feeling had become more 
persistent since he experienced stress with his last job, and 
the deaths of his stepson and his wife's daughter's husband 
who had died of a drug overdose.  

The Veteran related that he experienced severe difficulty 
falling and staying asleep and said he had been irritable 
with angry outbursts for basically the entire time since his 
return from Vietnam.  He had an exaggerated startle response 
and described an incident from the prior day when his 
granddaughter tried to touch him and he swung around to hit 
her.  He stated that he gave her a hug but that he could not 
bear to have someone approach him from the rear.  

The examiner found that the combination of these factors 
seemed to have exacerbated memories of Vietnam and that the 
duration of this disturbance had been since his return from 
Vietnam at age 20.  It was opined that all of his symptoms 
caused clinically significant distress and impairment in 
social and occupational functioning.  The examiner concluded 
that "[t]his Veteran more than meets the criteria for a 
diagnosis of post-traumatic stress disorder."  It was added 
that while the Veteran had some of the criteria of major 
depressive disorder, he did not have enough for a diagnosis 
of such and that the same was true for any of the anxiety 
disorders, other than PTSD.  Following examination, a 
diagnosis was rendered of PTSD on axis I.  An Axis II 
diagnosis of three separate closed head injuries was also 
provided.  

The examiner further added that when the Veteran returned 
home from Vietnam, he broke off contact with his family 
because he had lost faith in his Mormon religion.  He said 
that he engaged in persistently reckless activities which 
resulted in his being involved in a vehicular accident in 
which he suffered a head injury.  He said that he continued 
this pattern over the next number of years and was involved 
in two more accidents, both of which involved head injuries.  
It was reported that he had had a stable marriage of 11 
years.  It was noted that a few months before, there had been 
a number of stressors including death of stepson, the death 
of his wife's daughter's husband, and the end of stressful 
job which had led to his being suicidal and homicidal.  The 
examiner stated that it appeared that the stressors earlier 
that year had revived many thoughts of Vietnam.  She said 
that he clearly met the criteria for a diagnosis of PTSD.  

In a statement received in November 2006, the Veteran's wife 
wrote that they had been married since 1996 and that he had 
always had problems with mood, getting close to people or 
being in crowds.  She stated that he became very agitated, 
and flew into a rage if he saw what he thought was injustice.  
She related that over time his moods had gotten more 
unpredictable and that he would go from being happy to rage 
and she would not know what caused it.  She said that other 
times, he would become so depressed that he would lock 
himself away for days.  

The Veteran's wife related that he talked about hurting 
himself or someone else.  She said that sleeping with him was 
problematic and they slept apart.  She related that he said 
that he could never relax during service and had never been 
able to do so since.  She stated that the last few years had 
been extremely stressful and that the Veteran lost control of 
his emotions after a series of personal setbacks that 
included being fired, and the death of family members.  She 
stated that he talked more and more about killing himself and 
that was when she had taken him to the VA hospital.  

The Veteran wrote in a statement received in November 2006 
that "[t]here was no one stressful event during my military 
service, it was the whole experience.  It has taken me 30 
years to come to terms with the fact that my anger started in 
Vietnam."  He said he had gone to Vietnam as a good Mormon 
but had come home an angry man no longer believing in his 
church or God.  He related that he started smoking marijuana 
in service and had done so until recently because it covered 
up the anger and depression he had felt since leaving 
service.  

He said that he had not been able to have a healthy 
relationship for years because his mood and anger had gotten 
in the way.  He related that he had not been able to hold a 
job for more than a couple of years, and did not allow 
himself to get close to people.  The Veteran related that 
even counseling and medication had not stopped him from 
losing control or feeling like he wanted to hurt himself or 
others, but that it did help him deal with why he felt the 
way he did.  

The Veteran's step-daughter wrote in November 2006 that she 
had witnessed many changes in his mood in the 11 years her 
parents had been married.  She said that among other things, 
they shared a love of old war movies but that her father was 
never able to discuss his own war experience.  She related 
that since he had stopped smoking marijuana and had been able 
to "face reality" she had seen an entirely difference 
person.  

A VA RO memorandum dated in November 2006 documents for the 
record that information required to corroborate the stressful 
events as described by the Veteran was insufficient to send 
to the U.S. Army and Joint Services Records Research Center 
(JSRCC) to allow for meaningful research of Marine Corps or 
National Archives and Records Administration records.  It was 
noted that despite repeated inquiries, he had not responded 
to requests to provide information necessary to corroborate 
his stressful experiences in service for his PTSD claim.

The Veteran wrote in January 2007 that he had applied for the 
Combat Infantryman Badge and had requested that it be added 
to his record.  He said that he was in different combat zones 
and that his not getting the CIB was considered a clerical 
error.  

VA outpatient records dating between August and October 2007 
reflect that the Veteran was seen on an individual basis and 
in group setting for follow-up and treatment of continuing 
psychiatric symptoms as well as medication management.  In 
August 2007, it was felt that he had a PTSD spectrum disorder 
with "A-D" criteria.  An active problem list of major 
depressive disorder/PTSD was provided.  The primary diagnosis 
during the time frame was major depressive disorder.  PTSD 
was also diagnosed.

The Veteran underwent a psychological assessment for Idaho 
State disability determination purposes in October 2007.  
When asked about why his PTSD might have intensified, he 
reported history of a confrontation on the job and the death 
of close family members.  It was reported that he endorsed 
intrusive recollections of Vietnam experiences.  He said that 
he saw some Americans that were killed execution style about 
six months after the release of the Pueblo crew.  He related 
that he was constantly in combat situations for the seven 
months he was in Vietnam and that he also participated in a 
two-month excursion in Cambodia.  

The Veteran stated that he was frequently under fire and saw 
American casualties.  He said he had bad nightmares in which 
he did not wake up but acted on them hitting and kicking.  He 
related that he had to sleep in a separate bed from his wife, 
and had been 'banned' by his wife from watching action movies 
and war documentaries.  He reported that sleep was restless.  
He also endorsed exaggerated startle response, hypervigilance 
and rage.  He said that he could not tolerate any noise and 
could not have a dog for that reason because they barked.  He 
said he was always looking over his shoulder, did not engage 
in any diversions and said that he did not enjoy any 
activities as he once had.  Personal and social background 
history was recited.  A mental status evaluation was 
conducted.  Following examination, the diagnostic impressions 
were major depressive disorder, recurrent, PTSD, and 
marijuana dependence by history, in reported remission.  

The Veteran wrote in November 2007 that the VA had 
incorrectly stated that his stressor was that the loss of his 
squad in Vietnam.  He said that the actual situation was that 
two fellow soldiers [whom he named] of his unit were killed 
in action by enemy fire while on patrol in Cambodia between 
June and July 1970.  He submitted a casualty report obtained 
from the internet listing the personal and military 
information and circumstances of death of two soldiers who 
had been killed in Cambodia in June 1970.  

Legal Analysis

The Veteran asserts that he now has PTSD as the result of 
traumatic stressors from service in Vietnam or Cambodia for 
which he is entitled to service connection for PTSD.  The 
Board acknowledges that the VA clinical records reflect a 
diagnosis of PTSD.  Thus, the issue before the Board is 
whether his claimed in-service stressors actually occurred 
and whether there is a link, established by medical evidence, 
between the current symptoms and the claimed in-service 
stressor.  

After a careful review of the record, the Board finds that 
the Veteran's claimed stressors are not verified.  For this 
reason, the evidence weighs against an award of service 
connection for PTSD.

In Moreau v. Brown, 9 Vet. App. 389, 394- 95 (1996), the 
Veterans Court set forth the analytical framework for 
establishing the presence of a recognizable stressor which is 
the essential prerequisite to support a diagnosis of PTSD, 
that is; (1) whether the evidence demonstrates that stressful 
events occurred and (2) whether the stressful events are 
sufficient to support a diagnosis of PTSD.  

The diagnosis of PTSD must be rendered in accordance with 38 
C.F.R. § 4.125(a) (2009) which incorporates the provisions of 
the fourth edition of the Diagnostic and Statistical Manual 
of Mental Disorders (DSM- IV).  A veteran's statements alone 
are not sufficient to establish the occurrence of an in-
service stressor.  Corroborating evidence is needed to 
support the claim of service connection for PTSD. See 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

Initially, the Board observes that although the Veteran 
served in the infantry, his service personnel records do not 
show that he received any citations or awards for 
participation in combat with the enemy.  While he has alleged 
in his writings to VA that he was entitled to combat awards 
and had written to request that the record be corrected, no 
verification or evidence of such has been forthcoming to 
date.  He reports at multiple stressful incidents in service, 
but VA was unable to verify the claimed stressors based on 
the accounts presented.  

The Board notes that the Veteran reported a primary stressor 
of being ambushed in the jungle on two occasions when 
examined by VA.  He reiterated that all of his squad died 
except for him and that he was later picked up by helicopter 
two days later.  However, in correspondence received in 
February 2008, he states that this was erroneous and 
substitutes a different stressor experience of two fellow 
service members being killed with whom he stated he was on 
patrol in Cambodia, which he obtained from the Internet.  He 
did not offer this information previously although requested 
to elaborate on his stressors on several occasions.  

The Veteran also submitted a list of casualties in Cambodia, 
and some of them were within the time frame in which he 
served.  Two other things he and the two deceased service 
members appear to have had in common were that they were in 
the 1st Cavalry Division.  However, it is generally accepted 
that a Calvary division can be as many as 100,000 troops.  

While the Board does not dispute that he may have gone to 
Cambodia while in Vietnam, service personnel records do not 
confirm that the Veteran served in Cambodia, and they were 
killed within two or three weeks after he was deployed to 
Vietnam.  In the regard, the Board observes that his 
statements indicate that he was either engaged in a firefight 
in Cambodia during his first weeks in Southeast Asia or an 
ambush in Vietnam.  However, there is no confirming evidence 
that tends to show that the was involved in combat in 
Cambodia or Vietnam.  

The Veteran also states that his right foot was injured by 
shrapnel in Cambodia during a firefight.  However, service 
treatment records clearly show treatment in September 1970 
for left foot cellulitis due to infection from a splinter.  
There is also no information that corroborates his witnessing 
Americans killed execution style months after the release of 
the USS Pueblo by the North Koreans.  In fact, as a matter of 
historical record, the crew was released in December 1968, 
more than 1 1/2 years before the Veteran arrived in Vietnam.

Corroborating evidence is needed to support the claim of 
service connection for PTSD and lay testimony alone may 
establish the occurrence of the claimed in-service stressor. 
See 38 C.F.R. § 3.304(f).  However, the Veteran's substantial 
stressor shifts, a patent admission that the one he reported 
previously is incorrect, report that he has combat medals 
which he does not have, and his historical inconsistencies 
make him an unreliable historian.  His statements do not 
establish credible participation in combat.  Service 
personnel records do not show that he received any citations 
or awards for participation in combat with the enemy. See 38 
C.F.R. § 3.304(f).  As such, the Board finds that he did not 
engage in combat with the enemy. Therefore, the provisions of 
38 U.S.C.A. § 1154(b) are not applicable.

The Board observes that the record contains diagnoses of PTSD 
which are based on unsubstantiated accounts of stressors, or 
in other cases, are based upon personal stressors such as 
family and financial matters, unrelated to service.  The 
diagnoses of PTSD were predicated on a traumatic event in 
Vietnam which the Veteran himself now admits is not true in 
correspondence received in February 2008.  

Even though the VA examiner in June 2006 specifically noted 
that a stressor had not been conceded, she still diagnosed 
PTSD based on Veteran's own history which he now admits was 
incorrect.  The stressful events he reported as an observer 
and participant in the claimed incident in Vietnam are not 
corroborated to any extent, and moreover, are not deemed to 
be credible.  

The evidence shows that although the Veteran has a diagnosis 
of PTSD, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressor. 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395- 396 (1996).  While it is well 
established that it is the province of trained health care 
providers to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation 
(Jones v. Brown, 7 Vet. App. 134, 137 (1994)), it is the 
Board's responsibility to assess the credibility and weight 
to be given the evidence.  

It is not bound to accept the veteran's uncorroborated 
account of his experiences. See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)). See also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches.  The 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  

The question of whether a specific event reported by a 
veteran as a stressor is a question of fact for the Board to 
decide. See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The 
Board finds in this instance that the examiners' diagnoses of 
PTSD based on the Veteran's unsubstantiated and falsely 
reported stressor are not probative.  

The Veteran's accounts of combat service and his claimed 
stressors remain unverified.  The record documents that he 
was asked for more detailed information on several occasions 
concerning his claimed stressors.  However, he has never 
responded with details that would allow for any meaningful 
research.  The Board thus finds that a verified stressor is 
not shown.  The Board has considered the statements of the 
Veteran, his wife and his daughter in support of the claim.  
However, the Board is not required to accept a Veteran's or 
his affiants' uncorroborated accounts of his active duty 
experiences. See Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991). 

In summary, the Board concludes that the record does not 
contain evidence that tends to establish the criteria for a 
grant of service connection for PTSD.  There is no credible 
supporting evidence of the stressors he reports.  He has also 
not provided sufficient information for VA to attempt to 
further independently corroborate any of his claimed in-
service stressful experiences.  

The Board thus finds that there are no sufficiently verified 
or verifiable in-service stressful experiences to support the 
diagnosis of PTSD which has been given.  Absent credible 
supporting evidence that the claimed stressors occurred, the 
regulatory criteria for a grant of service connection for 
PTSD have not been met, and service connection for such must 
be denied.  The Board thus finds that the preponderance of 
the evidence is against the claim. See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002).  In the event that a VA notice error occurs 
regarding the information or evidence necessary to 
substantiate a claim, VA bears the burden to show that the 
error was harmless.  However, the appellant bears the burden 
of showing harm when not notified whether the necessary 
information or evidence is expected to be obtained by VA or 
provided by the appellant.  See Shinseki v. Sanders, 556 U.S. 
___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in May 2006 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, the RO provided the 
Veteran with notice of what type of information and evidence 
was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA clinical records.  Next, a 
specific VA medical opinion pertinent to the issue on appeal 
was obtained in June 2006.  The Board finds that this 
examination was adequate for evaluation purposes as the 
examiner obtained a complete medical history from the Veteran 
and conducted a thorough examination.

Moreover, extensive VA clinical records have been received 
and associated with the claims folder.  The Veteran's 
statements and those of his affiants in support of the claim 
have been carefully considered.  The record does not 
otherwise indicate any additional existing evidence that is 
necessary or is able to be secured for a fair adjudication of 
the claim that has not been obtained.  

Therefore, no further notice or assistance to the appellant 
is required to fulfill VA's duty to assist in the development 
of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  


ORDER

Service connection for an acquired psychiatric disorder, 
claimed as PTSD, is denied.


REMAND

To the extent that the Veteran claims a psychiatric disorder 
other than PTSD, specifically to include depression and 
anxiety, due to service, the Board finds that a remand is 
needed.  In this regard, the evidence is in conflict.  On one 
hand, the medical evidence reflects diagnoses of depression 
and anxiety, which the Veteran related to service.  On the 
other, a VA examiner diagnosed the Veteran with a personality 
disorder, which is not subject to compensation for VA 
purposes.

Because the record is not clear, the Board finds that an 
examination and opinion are required to determine the whether 
his psychiatric complaints are causally related to service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain clinical records from the 
Spokane VA Medical Center for the period 
from December 2007 to the present. 

2.  Schedule the Veteran for an 
examination to determine the nature, 
extent, and etiology of any acquired 
psychiatric disorder, other than PTSD.  
The examiner should be provided with the 
claims file for review in conjunction 
with this examination.  

For any acquired psychiatric disorder 
diagnosed on examination, other than 
PTSD, the examiner is asked to offer an 
opinion as to whether it is at least as 
likely as not, i.e., a 50 percent 
probability or greater, that such 
disability had its clinical onset in 
service or is otherwise related to 
service.  

All opinions are to be accompanied by a 
clear rationale consistent with the 
evidence of record.

3.  Then, readjudicate the claim for 
service connection for an acquired 
psychiatric disorder, other than PTSD.  
If this benefit is not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


